In support of his motion appellant insists that we erred in holding his bills of exception filed too late and we have again examined the record. The trial court adjourned on April 7, 1923. An order granting sixty days from the adjournment of court in which to file bills of exception and statement of facts was made. Our former opinion was mistaken in stating that this expired on June 2nd, but the mistake was immaterial. An extension order was entered on May 21st in which appellant was specifically given thirty days from the 4th of June. No other extension order appears in the record. Manifestly thirty days from the 4th of June would expire on the 4th of July. Each of the bills of exception in the rceord appears filed at a later date. We regret that under the uniform holdings of this court and the statutes of this States we are barred from considering such bills of exception.
No other matter being complained of in the motion, same will be overruled.
Overruled.